FILED
                                                              United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                  Tenth Circuit

                             FOR THE TENTH CIRCUIT                 October 21, 2020
                         _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
NICHOLAS J. AURELIO,

      Plaintiff - Appellant,

and

ALAN DEATLEY,

      Plaintiff,

v.                                                       No. 19-1362
                                            (D.C. No. 1:17-CV-01073-PAB-MEH)
CORRECTIONS CORPORATION OF                                (D. Colo.)
AMERICA; CORE CIVIC; MICHAEL
MILLER; SARA ORTIZ, Investigator;
MS. WALTER; DAVID ZUPAN,

      Defendants - Appellees.

–––––––––––––––––––––––––––––––––––

ALAN DEATLEY,

      Plaintiff - Appellant,

and

NICHOLAS J. AURELIO,

      Plaintiff,

v.                                                       No. 19-1372
                                            (D.C. No. 1:17-CV-01073-PAB-MEH)
CORRECTIONS CORPORATION OF                                (D. Colo.)
AMERICA; CORE CIVIC; MICHAEL
MILLER; SARA ORTIZ, Investigator;
MS. WALTER; DAVID ZUPAN,
      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before PHILLIPS, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

      Nicholas J. Aurelio (No. 19-1362) and Alan DeAtley (No. 19-1372), appearing

pro se, 1 appeal the district court’s order for summary judgment in favor of

Corrections Corporation of America (CCA), Core Civic, Michael Miller, Sara Ortiz,

[Myra] Walter, and David Zupan on their civil rights complaint for the alleged

violation of their right to access the courts under the First, Sixth, and Fourteenth

Amendments. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                            I

       The district court found the following undisputed facts on summary judgment.

At all relevant times, Aurelio and DeAtley were prisoners in the custody of the

Colorado Department of Corrections (CDOC). They were incarcerated at the

Crowley County Correctional Facility (CCCF), a facility owned and operated by



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
          Aurelio and DeAtley were represented by counsel in the district court.

                                            2
CCA, which now does business as Core Civic. Miller, Ortiz, Walter, and Zupan were

employed in various capacities at CCCF.

      Aurelio and DeAtley arrived at CCCF in April 2016. At that time, the

mailroom opened all mail that contained compact discs (CDs) outside the presence of

the inmate to whom it was addressed to prevent the introduction of contraband. From

the time Aurelio arrived at CCCF, and continuing through July 2017, all mail sent to

him by his attorneys (legal mail) was opened outside his presence, including mail

with CDs that contained discovery, defense strategies, investigation notes, and work

product. There were no specific allegations or evidence presented regarding the

extent to which DeAtley’s legal mail was opened outside of his presence, or what

information it might have contained.

      Aurelio submitted several grievances in which he complained that his legal

mail was opened outside his presence in violation of CDOC regulations and the

hearing officer agreed. In his deposition, Aurelio testified that “problems related

to [his] legal mail ‘greatly diminished,’” when three mailroom workers left their jobs

in May 2017. R., Vol. 3 at 34.

      Aurelio and DeAtley sued under 42 U.S.C. § 1983 for the denial of their right

to access to the courts under the First, Sixth, and Fourteenth Amendments. The

district court noted that Aurelio’s claim rested “on the litigation of five legal

matters.” Id. at 34-35. The court found that “[t]wo of these cases were civil actions

that settled favorably to Mr. Aurelio.” Id. at 35. The third “case was a § 1983

lawsuit against the district attorneys who prosecuted his criminal case, which was

                                            3
dismissed [and affirmed on appeal] as an improper collateral attack on Mr. Aurelio’s

state court conviction. . . . Mr. Aurelio . . . [concedes] that . . . the legal mail

problems had [no] effect on this case.” Id. The fourth case concerned “Mr. Aurelio’s

motion for post-conviction relief, which is currently pending,” in which he “did not

have any problems filing his motion . . . due to legal mail issues.” Id. And the final

matter was “a malpractice case against his former attorney, which is currently

stayed.” Id.

       As to DeAtley, the district court noted that his claim rested “on four cases.”
Id. “One case involves his criminal appeal in state court[,and] [t]he other three

matters are in Tribal Court.” Id. (citation omitted). At his deposition, DeAtley

testified that the problem with his criminal case concerns the page-limit restrictions

for briefs imposed by the Colorado appellate courts, which, in his opinion, prevent

him from fully explaining his case—not a problem with his legal mail or access to the

courts. DeAtley also testified that all the cases are intertwined and cannot move

forward until the criminal matter is resolved. He blamed the lack of progress on “a

corrupt judicial system that is moving slowly to thwart his appeal and lawsuits.” Id.

(internal quotation marks omitted).

                                             II

       CCA, Core Civic, and the individual employees moved for summary judgment

on several grounds, including Aurelio’s and DeAtley’s failure to establish the type of

injury required to maintain a claim for denial of access to the courts. The district

court recognized that to have standing to raise such a claim , “[a] plaintiff must show

                                              4
that defendants’ conduct resulted in actual injury by frustrat[ing], imped[ing], or

hinder[ing] his efforts to pursue a legal claim.” Id. at 38 (internal quotation marks

omitted) (quoting Simkins v. Bruce, 406 F.3d 1239, 1243 (10th Cir. 2005)). But

“[t]he injury requirement is not satisfied by just any type of frustrated legal claim,”
id. (internal quotation marks omitted) (quoting Lewis v. Casey, 518 U.S. 343, 354

(1996)); instead, “[o]nly the following claims, if impaired, may satisfy the injury

requirement: a direct appeal of a conviction, a habeas petition, or an action under . . .

§ 1983 to vindicate basic constitutional rights,” id. (internal quotation marks omitted)

(quoting Lewis, 518 U.S. at 354).

      Because the undisputed facts established that neither Aurelio nor DeAtley

were injured by conduct that infringed upon their direct criminal appeals, civil rights

actions under § 1983, or habeas proceedings, the district court granted summary

judgment for defendants. This appeal followed.

                                           III

      We review a district court’s grant of summary judgment de novo, applying the

same standard as the district court. Thomson v. Salt Lake Cty., 584 F.3d 1304, 1311

(10th Cir. 2009). Summary judgment is appropriate where “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

                                           IV

      In their response in opposition to summary judgment, Aurelio and DeAtley

failed to discuss the law regarding the injury required for a denial-of-access claim or

                                            5
to come forward with any evidence to establish any interference with their direct

criminal appeals, civil rights actions under § 1983, or habeas proceedings. They

likewise ignore the law and undisputed facts on appeal.

       Instead, in apparent recognition that they have no facts to establish the type of

injury required to maintain an access-to-the-courts claim, Aurelio and DeAtley argue

for the first time on appeal that the district court ignored their other claims, and

focused only on their claim for denial of access to the courts: “At no time, ever,

during this litigation did the Appellant[s] claim [their] only claim was an access-to-

court claim.” Aplt. Opening Br. (No. 19-1362) at 7. 2 But there were no other claims.

In opposition to summary judgment, Aurelio and DeAtley themselves framed their

complaint as a denial-of-access claim only: “Plaintiffs[’] claim against the

Defendants is that Defendants’ violation of the First, Sixth and Fourteenth

Amendments of the United States Constitution interfered with their right of access to

the courts which caused damages and a need for injunctive protection.” R., Vol. 2 at

77 (emphasis added).

      In any event, Aurelio’s and DeAtley’s failure to raise the issue of multiple

claims in the district court limits us to plain-error review. See Richison v. Ernest

Grp., Inc., 634 F.3d 1123, 1130 (10th Cir. 2011). The problem for Aurelio and

DeAtley is that they have failed to argue for plain error, which “marks the end of the



      2
       DeAtley “asserts all of the same arguments as . . . Aurelio has made, as if
they were made by . . . DeAtley . . . in this appeal. These arguments apply to . . .
DeAtley[’] . . . case as well.” Aplt. Opening Br. (No. 19-1372) at 1.
                                            6
road for an argument for reversal not first presented to the district court.” Id. at

1131. We thus decline to consider the argument.

                                            V

      For the foregoing reasons, we affirm the district court’s judgment. We deny

Aurelio’s second motion to appoint counsel on appeal. We deny DeAtley’s motion to

reconsider our previous order in which we refused to accept for filing more than 160

pages of attachments to his reply brief. We grant DeAtley’s motion to proceed in

forma pauperis on appeal but remind him of his obligation to make partial payments

until has completely paid the appellate filing fee.


                                             Entered for the Court



                                             Joel M. Carson III
                                             Circuit Judge




                                            7